Citation Nr: 1109645	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a low back disability. 

2.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee.  

3.  Entitlement to a disability evaluation in excess of 20 percent for status post cruciate ligament reconstruction of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from February 1983 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the Veteran's appeal, his disability evaluation for his service-connected right knee status post cruciate ligament reconstruction was increased to 20 percent, and he was assigned a separate disability evaluation of 10 percent for traumatic arthritis of the right knee.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased disability evaluations for the above noted claims.  Regrettably, as outlined below, additional evidentiary development is necessary before appellate review may proceed on these matters.  

Initially, the Board notes that the Veteran has not been afforded VA examinations of the spine or of the right knee since December 2005.  According to a January 2009 VA examination for the purpose of determining whether the Veteran was employable, the Veteran was limited to only sedentary employment and desk work as a result of his service-connected low back disability and right knee disabilities.  According to the Veteran's December 2005 VA examination, the Veteran suffered no occupational effects as a result of these disabilities.  Therefore, this evidence demonstrates a potential worsening in the Veteran's service-connected disabilities.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examinations were more than 5 years ago, and since there is evidence of a possible worsening in the Veteran's disabilities, he must be provided with the opportunity to report for more current VA examinations.  

In addition, the most recent VA Medical Center (VAMC) records pertaining to the Veteran's right knee or spine are from June 2005.  Relevant treatment records prepared since June 2005 should be obtained and incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC and obtain copies of the Veteran's treatment records pertaining to his lumbar spine and right knee prepared since June 2005.  All records that are obtained should be incorporated into the Veteran's claims file.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's low back disability, including any associated neurological involvement.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected right knee disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's right knee disabilities, including range of motion and any instability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


